Citation Nr: 0203326	
Decision Date: 04/11/02    Archive Date: 04/18/02

DOCKET NO.  99-10 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from October 1952 to October 
1954.  His claim came before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a August 1998 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana.  In May 2001, the Board 
remanded the appeal for further development.  That 
development has been completed, and the case has been 
returned to the Board.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the appeal.

2.  There is no current hearing loss shown in the record that 
is related to the veteran's period of service or to any 
incident of service.  


CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.385 (2001); 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This case arises from an August 1998 rating decision by the 
RO denying service connection for bilateral hearing loss.  
The RO found that there was no current hearing loss shown to 
be related to service.  

During the pendency of this appeal, Congress passed the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126), which, among other 
things, amended 38 U.S.C.A. § 5107 to eliminate the well-
grounded requirement.  The VCAA is applicable to all claims 
filed on or after the date of enactment or filed before the 
date of enactment and not yet final as of that date.  See 
VCAA, § 7, subpart (a), 114 Stat. 2096, 2099; see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The Board must 
now adjudicate the claim in light of the VCAA.  

The VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  See 38 U.S.C.A. §§ 5103A, 
5107(a) (West Supp. 2001).  This assistance specifically 
includes obtaining all relevant records, private or public, 
adequately identified by the claimant with proper 
authorization for their receipt; obtaining any relevant 
evidence in federal custody; and obtaining a medical 
examination or opinion where such is necessary to make a 
decision on the claim.  Id. 

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  Essentially, VCAA eliminates the requirement that 
a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

VCAA also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is required to inform the claimant and 
the claimant's representative which evidence is to be 
provided by the claimant and which evidence, if any, VA will 
attempt to obtain for the claimant.  

As to whether VA has met its duty to assist the appellant in 
light of the VCAA, the RO has requested all records 
identified by the veteran.  The veteran was afforded a travel 
Board hearing in October 2000 at his request.  The remand 
instructions requested that the veteran be provided the 
opportunity to identify and/or submit relevant records 
related to VA examination and testing for hearing loss.  The 
veteran provided additional information and VA evaluations 
dated in April 1998 and May 1998 were associated with the 
record.  The Board finds that VA assistance was thorough and 
consistent with the requirements of the newly enacted 
statutory and regulatory provisions regarding VA's duty to 
assist, and that the claim may be reviewed on the merits.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The Board has expressly considered whether the claim requires 
an examination or medical opinion, and notes that the veteran 
was in fact afforded audiological evaluations by VA in April 
and May 1998.  The records of these evaluations are now 
associated with the claims folder.  The Board notes that the 
claims folder shows current hearing loss but no hearing loss 
in service, or at anytime before 1995.  The Board has 
determined that under these circumstances, obtaining 
additional evidence would unduly burden VA without any real 
possibility of a benefit flowing to the appellant.  
Accordingly, under 38 U.S.C.A. § 5103A, the Board will not 
request additional development.

The veteran contends that he currently experiences bilateral 
hearing loss which originated in service.  Service connection 
may be granted for a disability resulting from a disease or 
injury incurred in or aggravated by service.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  If a condition noted during 
service is not shown to have been chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  See 38 C.F.R. § 3.303(b).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or 
greater; or when the auditory thresholds for at least three 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels dB or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2001).  

The veteran's separation physical examination shows no 
hearing loss by VA standards inasmuch as he demonstrated 
15/15, bilaterally, on a whispered voice test.  Service 
medical records and Surgeon General's reports obtained for 
the veteran are otherwise negative for relevant complaints or 
findings.  The earliest findings of bilateral high frequency 
hearing loss are shown on a private treatment record dated in 
September 1995.  

VA treatment records include an April 1998 audiological 
consultation which reflects negative Weber, medium bone 
conduction in the left ear, and bilateral air conduction.  
The assessment was decreased hearing acuity; the veteran was 
scheduled for a hearing consultation.  Follow-up a week later 
showed a history of hearing loss, greater in the right than 
left ear.  Also noted was a history of tinnitus.  The veteran 
reported a history of noise exposure in service, specifically 
artillery noise including 105 mm Howitzer fire as well as 
aircraft noise exposure.  The veteran demonstrated mild to 
profound sensorineural hearing loss with all thresholds above 
500 Hz on the right and 1000 Hz on the left.  He was referred 
to an ear, nose and throat clinic for cerumen removal before 
further testing.  In a May 1998 Audiology note, it was 
revealed that the veteran demonstrated mild to profound 
sensorineural hearing loss, again with all thresholds above 
500 Hz on the right and 1000 Hz on the left.  Word 
recognition was moderately reduced in the right ear and 
mildly reduced in the left ear.  The veteran was counseled 
for hearing aids but was ineligible for VA issue hearing 
aids.  

In October 2000, the veteran provided testimony at a hearing 
held at the RO by the undersigned Board member.  The veteran 
explained that he first noticed hearing loss after being 
exposed to hours of artillery noise during basic training.  
The problem increased in service as he was exposed to and 
helicopter noise and continued artillery noise during the 
rest of his service.  He did not complain about the problem 
or seek treatment when he separated from service in 1954 
because he did not want to delay his return to civilian life.  
He did attempt to obtain treatment in 1960 at a VA medical 
facility but the long wait involved discouraged him from 
pursuing VA care.  

The veteran has submitted a report from the National 
Institutes of Health (NIH) regarding noise and hearing loss.  
The report indicates that sounds of sufficient intensity and 
duration will damage the ear and result in temporary or 
permanent hearing loss at any age.  

The veteran has not submitted competent, probative evidence 
that he has hearing loss that is related to service.  He has 
submitted medical evidence of current sensorineural hearing 
loss but the service records are negative and do not support 
his contention regarding hearing damage related to noise 
exposure.  Rather, they show no hearing loss at the time of 
separation from service.  Even if the Board were to presume 
that the veteran currently has hearing loss for VA purposes, 
the record does not support the finding that any noise 
exposure in service caused the current hearing loss.  With no 
hearing loss in service, and no medical evidence suggesting 
that the veteran's current hearing loss is related to 
service, the Board finds that the record does not support the 
veteran's testimony and contentions.  Although his 
contentions have been considered, they are unsupported and of 
minimal probative weight and thus they do not place the 
evidence in equipoise.  No medical examiner has opined that 
there is a causal relationship between current hearing loss 
and any incident of the veteran's military service.  

In sum, there is no competent medical evidence that the 
veteran has hearing loss that is related to service.  
Although his contentions have been considered, they are 
unsupported by the record and for that reason are of limited 
probative value.  Further, though the Board does not doubt 
the sincerity of the veteran's belief in a causal connection, 
he is not a medical professional and is not qualified to 
express an opinion regarding the medical etiology or cause of 
his hearing loss.  Because it is the province of trained 
health care professionals to enter conclusions which require 
medical expertise, such as opinions as to diagnosis and 
causation, Jones v. Brown, 7 Vet. App. 134, 137 (1994), the 
veteran's lay opinions cannot be accepted as competent 
evidence to the extent that they purport to establish such 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).  

Thus, the veteran's contention that his hearing loss is 
related to service cannot be accepted as significantly 
probative evidence.  The NIH report has also been considered 
but is inconclusive inasmuch as it indicates that noise 
exposure hearing loss can be temporary or permanent.  Thus, 
it is also of limited probative value in this case.  The 
Board concludes that the evidence is not evenly balanced for 
and against the veteran, but that the preponderance of the 
evidence is in fact against the claim.  Service connection 
for bilateral hearing loss is, therefore, denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

